DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. New claim objections are necessitated by the amendments. 
All 35 U.S.C. § 112(b) and 112(d) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
The 35 U.S.C. § 103 rejections of claims 23 and 25 are obviated by the Applicant’s cancellation of the claims. 
All other 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.
Claim Objections
Claims 3 and 13 are objected to because of the following informalities: Please amend claim 3, line 10 and claim 13, line 6 to add an “and” behind the semicolons such that Claim 3 recites “wherein the target particles have diameters of about 10 microns; and” and claim 13 recites “the target particles in the sample have diameters of about 10 microns; and”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 3, 6-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO 2013/028573 A1) in view of Manaresi et al. (US 2008/0041723 A1). 
Regarding claims 3 and 6-7, Wu discloses a flow chamber system for separating particles (a device for separating heterogeneous populations of cells or particles by planar microelectrode arrays in a flow chamber [abstract; Col. 10:27-28; Fig. 19]) comprising:
a chamber having an exterior surface area and an interior surface area, the interior surface area defining a floor and a ceiling (chamber 42 has a top plate 56 and bottom plate 60 wherein an exterior surface is defined by the top surface of the top plate 56 and the bottom surface of the bottom plate 60 and the interior surface of the flow chamber 42 is defined by the bottom surface of the top 
a first port positioned for fluid communication with the interior surface area of the chamber (an inlet port 86 that provides fluid communication with the interior surface are of the flow chamber 42 [Pg. 10, line 27 through Pg. 11, line 2; Figs. 5 and 19]);
a sample containing target particles and non-target particles in fluid communication with a second port that provides fluid communication between the sample and the interior surface area of the chamber (an outlet port 86 that provides fluid communication with the interior surface of the flow chamber 42 wherein the two holes allow for flow of cells 38 through the flow chamber 42 such that cells 38 are trapped within the electric field wherein the charged particles or cells are separated according to their size and charge [abstract; Pg. 10, line 27 through Pg. 11, line 2; Figs. 5-6 and 19]; Note: the “target” particles would be the cells captured at a particular region while the “non-target” particles can be interpreted as particles that are not captured (no charge) or captured at other regions of the device; alternatively, antioxidants are added as a dielectrophoresis buffer and thus would meet the limitation of “non-target particles” [Pg. 13: 7-9]);
an electrode element affixed to the floor (fingers 54 of the microelectrodes 58 are affixed to the bottom plate 60 [Pg. 9:5-11; Figs. 5-14]), wherein the electrode element comprises:
a first zone that is associated with a first inter-electrode pitch that extends from a midpoint of one of a plurality of first conductive traces to a 
a second zone that is associated with a second inter-electrode pitch that extends from a midpoint of one of a plurality of second conductive traces to a midpoint of an adjacent one of the plurality of second conductive traces in the second zone, wherein the traces of the plurality of second conductive traces have a second conductive trace width, the plurality of second conductive traces are spaced apart from each other by a second inter-electrode gap (the fingers 54 of the microelectrodes 
wherein a width of the first inter-electrode pitch is different than a width of the second inter-electrode pitch… and the electrode element is configured to separate the target particles from the non-target particles (the fingers 54 of the microelectrodes 58 become closer together to create a gradient DEP field and wherein the microelectrodes 58 pitch may be modified such that the space between microelectrodes 54 become progressively wider or narrower to create a gradient DEP field [Pg. 9, lines 5-11; Pg. 16, lines 19-23; Figs. 4-5]; Note: the “target” particles would be the cells captured at a particular region while the “non-target” particles can be interpreted as particles that are not captured (no charge) or captured at other regions of the device; alternatively, antioxidants are added as a dielectrophoresis buffer and thus would meet the limitation of “non-target particles” [Pg. 13: 7-9]).
Wu does disclose wherein the gap between electrodes typically have a range of 0.001 to 100 microns and wherein the width of the electrodes are typically in the range of 0.001 to 50 microns [Pg. 6, line 15; Fig. 5]. Wu also discloses wherein the gaps are tailored to the size of the cell of interest wherein the gap is adjusted to determine the optimum separation for collecting cells [Pg. 12, lines 8-17]. Wu further discloses wherein the first zone is positioned upstream of the second zone and closer to the second port for generating a first dielectrophoretic force upon a sample, of instant claim 6 (the gradient electrode pattern necessarily meets the limitations “wherein the first zone is positioned upstream of the second zone and closer to the second port for generating a first dielectrophoretic force upon a sample” according to the downstream flow direction indicated in Figs. 4A and 19). 
Wu is silent on the specific size of the particles under analysis and the specific width of the electrodes or gaps throughout the array. Thus, Wu fails to explicitly disclose “the target particles have diameters of about 10 microns”, “the widths of the first and second inter-electrode gaps are each 30 microns”, and “the first conductive trace width is 30 microns, the second conductive trace is 50 microns of instant claim 3. Wu also fails to explicitly disclose “wherein the first zone has a shorter depth of field than the second zone”, of instant claim 7. 
Manaresi discloses a method and apparatus for separating particles based on dielectrophoresis wherein the apparatus is able to produce appropriate field configurations that are necessary for the selective movement of particles based on the particles quality or size [abstract]. Manaresi teaches a method of separating particles with the use of a non-uniform array of electrodes in which the electrodes have a fixed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gap between the electrodes and the thickness of the electrodes within the disclosed range of Wu (0.001-100μm and 0.001-50μm, respectively), including those amounts that are within the claimed range (i.e., 30μm gap and 30μm/50μm electrode width), in order to provide sufficient separation for a specified cell size, including a target particle with a diameter of 10 μm, and because such gap/electrode width are known in the art of dielectrophoresis separation as suitable for capturing cells and are tailored to the specific size of the cell being captured and Manaresi teaches that forming a non-uniform array of electrodes by varying the claim 7, for the same reasons as disclosed above. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 
Furthermore, Wu and Manaresi both teach wherein the electrode width and the electrode gap are result effective variables. Specifically, Wu and Manaresi teach that the width of the electrodes and the electrode gap can be varied depending upon the desired shape of the dielectric field for trapping specific sized target particles. For instance, Wu teaches that an apparatus can be designed having a defined electrode width and progressively smaller electrode gaps (200, 100 and 50 μm) whereby a mixture of cells of a particular size are allowed to pass wherein the cells are captured at a specific gap width (100μm) corresponding to the size of the particles [Pg. 12, lines 11-19; Fig. 26A-C]. Manaresi further teaches that modification of the electrode dimensions and/or a variation in the distance between the electrodes changes the points of equilibrium of the force field and varies the intensity of the force field during translation and subsequently changes the shape of the force field such that the lines of force are not only translated but distorted too [Para. 0086] whereby particles of different sizes 
Note: the limitations “configured to generate a first electric field when an electrical signal is applied”, and “configured to generate a second electric field with at least one of a different magnitude, a different depth of field, and a different spatial profile than the first electric field when the electrical signal is applied” are intended use and/or functional limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Wu discloses a microarray with gradient “zones” that have different inter-electrode spacing and thus is configured to perform the intended use/functional limitations when an electric field is applied such that the electric field would necessarily create a gradient/zoned electric field that is different between the regions having different inter-electrode spacing and thus also specifically meets the limitations of claim 3 wherein the 
Regarding claim 12, Wu discloses the limitations of claim 3 as discussed previously. Wu further discloses wherein the first port provides fluid communication between an elution buffer and the interior surface area of the chamber, the elution buffer mixes with the sample within the chamber to form a fluidic suspension that flows within the chamber (the “first” inlet port allow for the flow of cells through the flow chamber wherein the sample further includes antioxidants as a dielectrophoresis buffer and/or the chamber is further filled with physiologic buffer that is continually renewed from the top opening of the chamber [wherein the buffer would inherently mix with the cells in the sample [Pg. 10, line 27 through Pg. 11, line 2; Pg. 13:7-9; Pg. 16:15-18; Fig. 19]), and at least one of the plurality of first conductive traces and the plurality of second conductive traces are oriented at an angle with respect to flow of the fluidic suspension (as an alternative electrode pattern, the micro-electrode array can be formed in a zigzag shape thus creating angle shaped electrodes 124 wherein the gap between the electrodes may vary such that the gap near the leading edge 132 may be wider than the gap at the trailing edge 134 [Pg. 11, lines 8-21; Pg. 12, lines 1-5; Figs. 21-24; Flow is shown by arrow 114 as indicated on Pg. 11, line 4]).
Regarding claim 13
a flow chamber defining a floor and a port defined in the floor, wherein the port provides fluid communication between the flow chamber and a sample containing target particles and non-target particles (a chamber 42 having has a top plate 56 “floor” and bottom plate 60 wherein the inlet/outlet ports 86 are disposed in the top plate 56 “floor” of the flow chamber 42 such that the cells 38 are added to the flow chamber 42 and are trapped within the electric field wherein the charged particles or cells are separated according to their size and charge [abstract; Pg. 10, line 27 through Pg. 11, line 2; Figs. 5-6 and 19]; Note: the “target” particles would be the cells captured at a particular region while the “non-target” particles can be interpreted as particles that are not captured (no charge) or captured at other regions of the device; alternatively, antioxidants are added as a dielectrophoresis buffer and thus would meet the limitation of “non-target particles” [Pg. 13: 7-9]); 
an electrode coupled to the floor of the flow chamber and to an electrical power source (the electrodes are disposed on the bottom plate 60 and are coupled to the top plate 56 “floor” through the gasket 82 to form the flow chamber 42 wherein the fingers 54 of the microelectrodes 58 are connected to a waveform generator 50 [Pg. 20:10-13; Pg. 9:5-11 and 20-24; Figs. 4-6, 8-9 and 19]), the electrode comprising: 
a first zone that is associated with a first inter-electrode pitch that extends from a midpoint of one of a plurality of first conductive traces to a midpoint of an adjacent first conductive trace in the first zone, wherein the plurality of first conductive traces have a first conductive trace width, the 
a second zone that is associated with a second inter-electrode pitch that extends from a midpoint of one of a plurality of second conductive traces to a midpoint of an adjacent second conductive trace in the second zone, wherein the traces of the plurality of second conductive traces have a second conductive trace width, the plurality of second conductive traces are spaced apart from each other by a second inter-electrode gap (the fingers 54 of the microelectrodes become closer together to create a gradient DEP field and wherein the microelectrodes 58 pitch may be modified such that the space between microelectrodes 54 become progressively wider or narrower to create a gradient DEP field [Pg. 9, lines 
wherein a width of the first inter-electrode pitch is different than a width of the second inter-electrode pitch (the fingers 54 of the microelectrodes 58 become closer together to create a gradient DEP field and wherein the microelectrodes 58 pitch may be modified such that the space between microelectrodes 54 become progressively wider or narrower to create a gradient DEP field [Pg. 9, lines 5-11; Pg. 16, lines 19-23; Figs. 4-5]). 
Wu does disclose wherein the gap between electrodes typically have a range of 0.001 to 100 microns and wherein the width of the electrodes are typically in the range of 0.001 to 50 microns [Pg. 6, line 15; Fig. 5]. Wu also discloses wherein the gaps are tailored to the size of the cell of interest wherein the gap is adjusted to determine the optimum separation for collecting cells [Pg. 12, lines 8-17]. 
Wu is silent on the specific size of the particles under analysis and the specific width of the electrodes or gaps throughout the array. Thus, Wu fails to explicitly disclose “the target particles in the sample have diameters of about 10 microns”, “the widths of the first and second inter-electrode gaps are each 30 microns”, “the first conductive claim 13. 
Manaresi discloses a method and apparatus for separating particles based on dielectrophoresis wherein the apparatus is able to produce appropriate field configurations that are necessary for the selective movement of particles based on the particles quality or size [abstract]. Manaresi teaches a method of separating particles with the use of a non-uniform array of electrodes in which the electrodes have a fixed dimensions but with variable distance between the electrodes, or the electrodes have varying dimensions with the same distance between them or the electrodes have variable dimensions in both their width and distance between them [Para. 0086]. Manaresi teaches that in these cases, the position of the equilibrium of the force field is varied, its intensity varies during the translation and the shape of the field varies such that the lines of force are not only translated but distorted due to the non-uniform array [Para. 0087]. Manaresi further teaches wherein it is possible to separate the particles that follow the translation of the field from those that are not able to keep step by exploiting the non-homogeneity of the field because particles of different diameter can be separate by pushing them both toward the same direction until the field deforms so much as to no longer be able to transport just one of the two types particles [Para. 0088]. Manaresi further teaches wherein the test particles can be 3 μm or 10 μm [Para. 0036; Fig. 2] and wherein the same method can be used for separating more than two types of particles [Para. 0088].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gap between the electrodes and the 
Furthermore, Wu and Manaresi both teach wherein the electrode width and the electrode gap are result effective variables. Specifically, Wu and Manaresi teach that the width of the electrodes and the electrode gap can be varied depending upon the desired shape of the dielectric field for trapping specific sized target particles. For instance, Wu teaches that an apparatus can be designed having a defined electrode width and progressively smaller electrode gaps (200, 100 and 50 μm) whereby a mixture of cells of a particular size are allowed to pass wherein the cells are captured at a specific gap width (100μm) corresponding to the size of the particles [Pg. 12, lines 11-19; Fig. 26A-C]. Manaresi further teaches that modification of the electrode dimensions and/or a variation in the distance between the electrodes changes the points of 
Note: the limitations “configured to generate a first electric field when an electrical signal is applied”, and “configured to generate a second electric field with at least one of a different magnitude, a different depth of field, and a different spatial profile than the first electric field when the electrical signal is applied” are intended use and/or functional limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Wu discloses a microarray with gradient “zones” that have different inter-electrode spacing and thus is configured to perform the intended use/functional limitations when .


    PNG
    media_image1.png
    359
    593
    media_image1.png
    Greyscale


Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Manaresi, as applied to claim 3 above, and further in view of Huang et al. (Y. Huang, J.M. Yang, P.J. Hopkins, S. Kassegne, M. Tirado, A.H. Forster, H. Reese, Separation of simulants of biological warfare agents from blood by a miniaturized dielectrophoresis device, Biomedical Microdevices, 5:3 (2003) 217-225). 
Regarding claims 8-9
Wu is silent on the microelectrode arrays being fabricated on a flex circuit and then laminated and thus fails to expressly disclose wherein the “first zone is fabricated on a flex circuit and laminated to the floor of the chamber” of instant claim 8, and the “second zone is fabricated on the flex circuit” of instant claim 9. 
Huang discloses a dielectrophoresis (DEP) device for measuring biological compounds in blood wherein the device if fabricated by laminating various layers together to form the dielectrophoresis device [abstract]. Huang further teaches wherein the flex circuity is fabricated on a piece of Kapton polyimide substrate with metal patterns for the DEP array and electronic connections and the flex layer is laminated to the DEP chip and further laminated to a PSA layer and a polycarbonate substrate [Pg. 218-219, 2.2. DEP device package; Figs. 1-3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electrode array disclosed by Wu to instead include a flexible circuit laminated to the substrate because Huang teaches that such structure is known in the art of dielectrophoresis as a way to attach interdigitated dielectrophoresis arrays to substrate and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved (i.e., attachment of dielectrophoresis array electrodes to a substrate) [MPEP § 2143(B)]. 
Regarding claim 10, Wu discloses the limitations of claim 9 as discussed previously. The gradient disclosed previous, for example with regards to claim 3 above, would inherently create various distinct “zones” as represented by each distinct electrode width/gap/pitch configuration. Thus, the gradient electrode pattern necessarily meets the limitation of “wherein the electrode element further includes a third zone 
Regarding Claim 11, Wu discloses the limitations of claim 10 as discussed previously. Wu further discloses wherein the chamber is oriented such that the elution buffer flows at least one of vertically, or at a slope (the buffer flows from the inlet port 86 located on the top plate 56 and vertically into the chamber 42 [Pg. 10, lines 27 through Pg. 11, lines 2; Fig. 19]). Furthermore, the limitation “to facilitate reducing a sedimentation force component" is a functional recitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Wu discloses wherein the buffer flows vertically and thus is configured to facilitate reducing a sedimentation force component upon the introduction of a buffer flow. 


Response to Arguments
Applicant's arguments/amendments filed 03/09/2021 with respect to the objections to the claims have been fully considered and are persuasive. The objections 
Applicant’s arguments, see Remarks Pgs. 10-15, filed 03/09/2021, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. Examiner notes that some of Applicant’s arguments have been addressed in the advisory action mailed 03/25/2021 but are reproduced below for clarity of the record. 

Applicant’s Argument #1
Applicant argues on Pgs. 7-10 that “these target particles should be interpreted as positive structural elements of the flow chamber system of claim 3 and the system of claim 13”, “Independent claims 3 and 13 each recite "a sample containing target particles and non-target particles in fluid communication with a second port that provides fluid communication between the sample and the interior surface area of the chamber, wherein the target particles have diameters of about 10 microns”, and that “Because the target particle diameters must be given patentable weight, the Examiner has not established that Wu and Manaresi teach all the elements of a claimed invention. Claims 3 and 13 (and their dependent claims) are therefore patentable over the prior art of record for at least this reason”. 
Examiner’s Response #1
Examiner agrees that the amended claims now positively recite wherein the system expressly includes a sample that has target particles present in the system wherein the target particles are 10 microns in diameter. The rejection of 

Applicant’s Argument #2
Applicant argues on Pgs. 10-12 that "the Examiner has not shown that a skilled artisan would have been motivated to achieve the particularly recited electrode dimensions recited in claims 3 and 13", "However, these assertions are erroneous because they rely on hindsight improperly influenced by Applicant's disclosure. In particular, Wu already teaches that providing an electrode having different gap widths create[s] a gradient DEP field", and that "Although Manaresi mentions the possibility of using "electrodes of varying dimensions with the same distance between electrodes," Manaresi does so in only a general sense and merely as the second of three possibilities for creating a non-uniform field. Manaresi, [0086]. Significantly, the first possibility that Manaresi mentions for providing a non-uniform electrode array is "electrodes of variable distance between the electrodes," id, which is similar to the electrode taught in Wu. Furthermore, the Examiner failed to identify any disclosure in Manaresi that would have led the skilled artisan to believe that the second option for a non-uniform electrode array (using "electrodes of varying dimensions with the same distance between electrodes") provided any benefit over the first option already taught in Wu: using electrodes of variable distance between the electrodes. Thus, the Examiner's conclusion that someone would have been motivated to modify Wu based on Manaresi to provide electrodes of varying trace width appears to be based entirely on hindsight and impermissibly influenced by applicant's own disclosure."
Examiner's Response #2
Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant agrees that Manaresi teaches using electrodes of varying dimensions with the same distance between the electrodes and Manaresi also teaches electrodes of variable distance between the electrodes. As outlined in the rejection of Record, Manaresi expressly discloses using varying dimensions with the same distance between the electrodes as a suitable approach for forming a DEP. Manaresi clearly teaches either approach as a suitable approach for forming a DEP. It would certainly have been obvious to one having ordinary skill without improper hindsight to use either of these two approaches as Manaresi clearly teaches that both of these approaches can be used to form a gradient DEP field [Para. 0088]. The rejection of record does not rely upon any teachings or information gleaned only from the applicant's disclosure as one skilled in the art would understand that using electrodes of varying dimensions with the same distance between the electrodes would form a gradient DEP field in light of the teachings of Manaresi alone [Para. 0088].

Applicant’s Argument #3
Applicant argues on Pg. 12 that "the Examiner's assertion that the trace widths and inter-electrode gaps recited in claims 3 and 13 are merely result effective variables (whose optimum values supposedly would have required only routine skill in the art to discover) does not articulate how such claimed values would have been an optimization. In particular, the Examiner fails to explain how changing the trace widths and inter-electrode gaps of Wu would have changed the gradient DEP field already taught in Wu. Merely "[s]tating that a person of ordinary skill in the art would have arrived at the claimed invention through routine optimization ... is insufficient to support a conclusion of obviousness." In re Stepan, 868 F.3d 1342, 1346 (Fed. Cir. 2017). The Examiner's unacceptably vague attempt to assert that Manaresi's technique for providing a non-homogenous field would have been a routine optimization of Wu's gradient DEP field amounts to little more than a bald conclusion, which is insufficient to establish obviousness."
Examiner's Response #3
Examiner respectfully disagrees. As outlined in the rejection of record, Wu clearly disclose a gap between the electrodes in a range of 0.001-100 μm and a thickness of the electrodes within a range of 0.001-50 μm [Pg. 6: 15] and wherein the gaps are tailored to the size of the cell of interest wherein the gap is adjusted to determine the optimum separation for collecting cells [Pg. 12:8-17]. Manaresi teaches wherein the non-uniform array of electrodes are formed wherein the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 7081192 B1) disclose a dielectrophoresis system wherein the system is used to manipulate 10 μm particles. Hodko et al. (US 2007/0187248 A1) discloses a dielectrophoresis system that separates particles that range in size from 1.5-90 μm.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JOSHUA L ALLEN/Examiner, Art Unit 1795